FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingMarch 2012 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x Issued: Thursday 1st March 2012, London UK and Philadelphia, US GSK and Daiichi Sankyo vaccines joint venture to become largest vaccines company in Japan GlaxoSmithKline (GSK) today announced that it has signed an agreement with Daiichi Sankyo Co., Ltd. to form a Joint Venture (JV) which is expected to create the number one vaccines company in Japan. The JV will hold the development and commercial rights for already existing preventative vaccines from both parent companies. It will supply globally recommended vaccines to help protect people of all ages in Japan including Human Papillomavirus (HPV) vaccine, Rotavirus vaccine, Seasonal flu vaccine, Mumps vaccine, Diphtheria Pertussis (DTP) vaccine, and Measles Rubella (MR) vaccine. The business will be expanded in the future as new vaccines in the JV development pipeline are approved. Both companies will sell their respective vaccines into the JV at agreed upon prices and expect sales synergies from the JV. The companies will have an equal stake in the joint venture and will split the JV's profits 50/50 with a portion going toward funding ongoingcapital needs of the JV.There will be a minimal total cash investment of 100 million Yen (approximately £800,000) split equally between the two companies to cover the start up capital requirements of the JV. Christophe Weber, President Designate of GlaxoSmithKline Vaccines, commented, "This collaboration marks another step in our strategy to build our presence in key growth markets and will create the first and largestcompanydedicated solely to vaccinesin Japan.We areverypleased to bepartneringwith Daiichi Sankyo, a highlyregardedcompanyand an established leader in Japan. Both companies have strong track records in commercialisation and, in combination, will create further significant economies of scale in the development and distribution of vaccines in the Japanese market." Completion of the transaction is expected in the 3rd quarter of 2012, subject to local regulatory approvals. V A Whyte Company Secretary 1 March 2011 GlaxoSmithKline - one of the world's leading research-based pharmaceutical and healthcare companies - is committed to improving the quality of human life by enabling people to do more, feel better and live longer. For further information please visit www.gsk.com GlaxoSmithKline Enquiries: UK Media enquiries: David Mawdsley +44 (0) 20 8047 5502 (London) Stephen Rea +44 (0) 20 8047 5502 (London) Sarah Spencer +44 (0) 20 8047 5502 (London) David Daley +44 (0) 20 8047 5502 (London) US Media enquiries: Kevin Colgan +1 (North Carolina) Melinda Stubbee +1 (North Carolina) Sarah Alspach +1 (Washington, DC) Jennifer Armstrong +1 (Philadelphia) Analyst/Investor enquiries: Sally Ferguson +44 (0) 20 8047 5543 (London) Tom Curry + 1 (Philadelphia) Gary Davies + 44 (0) 20 8047 5503 (London) Jeff McLaughlin + 1 (Philadelphia) Ziba Shamsi + 44 (0) 20 8047 3289 (London) Cautionary statement regarding forward-looking statements Under the safe harbor provisions of the U.S. Private Securities Litigation Reform Act of 1995, GSK cautions investors that any forward-looking statements or projections made by GSK, including those made in this announcement, are subject to risks and uncertainties that may cause actual results to differ materially from those projected. Factors that may affect GSK' s operations are described under 'Risk Factors' in the 'Business Review' in the company' s Annual Report on Form 20-F for 2010. Registered in England & Wales: No. 3888792 Registered Office: 980 Great West Road Brentford, Middlesex TW8 9GS SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:March2,2012 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
